Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 14, 16, 20, 27, 29, 31 and 34 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Helot et al. (US 6556435 B1).
Re claim 1: Helot discloses a display and docking apparatus (docking station 30 in fig 2) to receive and support a portable electronic device (mobile computing device 10 in fig 1), comprising: 
a docking tray (receiving tray 51 in fig 2) to receive the portable electronic device; 
a base (base 31 in fig 2) configured to (i.e., functional language) rest on a surface; 
a hinge (hinge mechanisms 36+ adjustment arm 40 in figs 2, 5; column 3, lines 17-22) coupled to the docking tray and the base to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of the portable electronic device faces upward (see fig 3A); 
a first interface (50 in fig 4) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device (port 20 in fig 1) to enable power and data communication (i.e., via cable 41 in fig 4) with the portable electronic device; and 
a cable (41 in fig 4) coupled at a first end to the first interface (50 in fig 4) and extending at least through part of the base (see fig 4).
Re claim 12: Helot discloses the display and docking apparatus, wherein the docking tray (receiving tray 51) includes an open end (i.e., front end) and a closed end (i.e., rear end) and the docking tray is configured to (i.e., functional language) receive the portable electronic device (10) by sliding the portable electronic device into the open end (see arrow B in fig 2).
Re claim 14: Helot discloses the display and docking apparatus, wherein the first interface (50 in fig 4) is disposed in the docking tray in proximity to the closed end (rear end).
Re claim 16: Helot discloses a display and docking apparatus (docking station 30 in fig 2) to receive and support a portable electronic device (mobile computing device 10 in fig 1), comprising: 
a docking tray (receiving tray 51 in fig 2) to receive the portable electronic device; 
a base (base 31 in fig 2) configured to (i.e., functional language) rest on a surface, the base including a plurality of interconnected modules including a foundation module (housing 32 + stability platform 33 in figs 3A-3D) to support the display and docking apparatus and a docking tray support module (plastic housing 35 + plastic cylinder 34 in fig 5; see column 4, lines 1-4); 
a hinge (metal rod 38 + adjustment arm 40 in figs 4, 5; column 3, lines 17-22) coupled to the docking tray and the base to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of the portable electronic device faces upward (see fig 3A); and 
a first interface (50 in fig 4) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device (port 20 in fig 1) to enable power and data communication (i.e., via cable 41 in fig 4) with the portable electronic device.
Re claim 20: Helot discloses the display and docking apparatus, wherein the base further includes a connectivity module (port replicator/connection electronics housing 32) including one or more external ports in electrical communication with the first interface (see column 3, lines 53-65).
Re claim 27: Helot discloses the display and docking apparatus, wherein the docking tray (receiving tray 51) includes an open end (i.e., front end) and a closed end (i.e., rear end) and the docking tray is configured to (i.e., functional language) receive the portable electronic device (10) by sliding the portable electronic device into the open end (see arrow B in fig 2).
Re claim 29: Helot discloses the display and docking apparatus, wherein the first interface (50 in fig 4) is disposed in the docking tray in proximity to the closed end (rear end).
Re claim 31: Helot discloses a display and docking apparatus (docking station 30 in fig 2) to receive and support a portable electronic device (mobile computing device 10 in fig 1), comprising: 
a docking tray (receiving tray 51 in fig 2) including an open end (i.e., front end) to receive the portable electronic device, and a closed end (i.e., rear end) to limit movement of the portable electronic device; 
a hinge (metal rod 38 + adjustment arm 40 in figs 4, 5; column 3, lines 17-22) connected to the docking tray to enable pivotable movement of the docking tray to enable rotation of the docking tray to a horizontal position, parallel to a surface so that a display side of the portable electronic device faces upward (see fig 3A); 
a base (base 31 in fig 2) configured to (i.e., functional language) rest on the surface and coupled to the hinge, the base including, a plurality of interconnected modules, wherein the modules include a foundation module (housing 32 + stability platform 33 in figs 3A-3D) to support the display and docking apparatus and a docking tray support module (plastic housing 35 + plastic cylinder 34 in fig 5; see column 4, lines 1-4) configured to (i.e., functional language) enable pivotal movement of the hinge and the docking tray relative to the foundation module, and
a first interface (50 in fig 4) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device (port 20 in fig 1) to enable power and data communication (i.e., via cable 41 in fig 4) with the portable electronic device.
Re claim 34: Helot discloses the display and docking apparatus, wherein the hinge includes an extended hinge base (arm 40 in figs 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) in view of KR 20160121116 A (hereinafter, KR’116).
Re claim 2: Helot discloses the display and docking apparatus.
Helot fails to disclose that the base includes a plurality of interconnected modules and including a foundation module to support the display and docking apparatus, a connectivity module removably connected to the foundation module and including a plurality of ports to enable power and data communication, and a docking tray support module removably connected to the connectivity module and connected to the hinge.
KR’116 discloses an electronic device (200 in fig 12) including a base (module section 102c + main body 101 + module section 102b + module section 102a in fig 12), wherein the base includes a plurality of interconnected modules (102c, 101, 102b, 102a) and including a foundation module (102a in fig 12) to support the display and docking apparatus, a connectivity module (101 in fig 12) removably connected to the foundation module and including a plurality of ports to enable power and data communication (see fig 1 and paragraph 38; herein, connector members 111a, 111b, 111c, 111d may be arranged on the main body 101), and a docking tray support module (102c in fig 12) removably connected to the connectivity module. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base with a plurality of interconnected modules, as shown in the device of KR’116, so that the user can select and purchase the desired module among the modules in which the circuit devices and the connector members are installed, and the selected module may be coupled to the base as needed to expand the functions of the base. Accordingly, the hinge that connects the base to the docking tray, in the device of Helot, connects to the docking tray support module at the top of the base to enable pivoting of the docking tray with respect to the base.
Re claim 3: Helot in view of KR’116 discloses the display and docking apparatus, wherein the modules (KR’116: 102c, 101, 102b, 102a in fig 12) are interchangeable with one another (KR’116: the module parts 102a, 102b and 102c may be directly coupled to the main body part 101 or may be electrically connected to the main body part 101 by being coupled to another module part connected to the main body part 101. The main body 101 and the module parts 102a, 102b, and 102c may be mechanically or electrically connected to each other by arranging the binding members and the connecting members on at least one of the upper surface and the lower surface).
Re claim 4: Helot in view of KR’116 discloses the display and docking apparatus, wherein the docking tray support module is pivotable relative to the foundation module (KR’116: see figs 6-7; herein, each module section 102 independently rotates between the first and second angular points P1 and P2 in rotation direction L and reverse direction R).
Re claim 5: Helot in view of KR’116 discloses the display and docking apparatus, wherein the base further includes the connectivity module (KR’116: 101) to communicate with the cable and one or more external ports to thereby enable data communication between the portable electronic device and an external device (KR’116: see fig 1; herein, connector members 111a, 111b, 111c, 111d may be arranged on the main body 101).
Re claim 7: Helot in view of KR’116 discloses the display and docking apparatus, wherein the base further includes a power module (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices) to communicate with the cable and thereby enable power communication with the portable electronic device.
Re claim 8: Helot in view of KR’116 discloses the display and docking apparatus, wherein the power module includes a battery that is in electrical communication with the cable (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 9: Helot in view of KR’116 discloses the display and docking apparatus, wherein the base further includes an indicator module configured to (i.e., functional language) provide a visual signal to a user (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 10: Helot in view of KR’116 discloses the display and docking apparatus, wherein the base further includes a sound module configured to (i.e., functional language) provide an audio signal to a user (KR’116: herein, the module unit 102 may be one or more of a combination of a battery, a graphic module, a communication module, an optical module, a storage module, an acoustic module, a temperature/circuit devices).
Re claim 17: Helot discloses the display and docking apparatus.
Helot fails to disclose that the modules of the base are removable and interchangeable with one another.
KR’116 discloses an electronic device (200 in fig 12) including a base (module section 102c + main body 101 + module section 102b + module section 102a in fig 12), wherein the base includes a plurality of interconnected modules (102c, 101, 102b, 102a) and including a foundation module (102a in fig 12) to support the display and docking apparatus and a docking tray support module (102c in fig 12), wherein the modules (102c, 101, 102b, 102a in fig 12) of the base are removable and interchangeable with one another (the module parts 102a, 102b and 102c may be directly coupled to the main body part 101 or may be electrically connected to the main body part 101 by being coupled to another module part connected to the main body part 101. The main body 101 and the module parts 102a, 102b, and 102c may be mechanically or electrically connected to each other by arranging the binding members and the connecting members on at least one of the upper surface and the lower surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base with a plurality of interconnected modules, as shown in the device of KR’116, so that the user can select and purchase the desired module among the modules in which the circuit devices and the connector members are installed, and the selected module may be coupled to the base as needed to expand the functions of the base.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) modified by KR 20160121116 A (hereinafter, KR’116) and further in view of Walker et al. (US 7227747 B2).
Helot in view of KR’116 discloses the display and docking apparatus.
Helot in view of KR’116 fails to disclose that the base further includes a physical security module configured to engage with a security device.
Walker discloses a docking station (400 in figs 3-4) including a physical security module (lock 300 in figs 3-4) configured to engage with a security device (see column 5, lines 15-35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a physical security module, as shown in the device of Walker, in order to secure the display and docking apparatus to a stationary object for preventing theft thereof. Moreover, the physical security module also actuates a mechanism that secures the portable electronic device to the display and docking apparatus in order to prevent theft of the portable electronic device in a docked position.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) modified by KR 20160121116 A (hereinafter, KR’116) and further in view of Luo et al. (US 2019/0005476).
Helot in view of KR’116 discloses the display and docking apparatus.
Helot in view of KR’116 fails to disclose that the base further includes a payment module including a payment input reader to receive payment information.
Luo discloses a docking apparatus comprising a payment module (card swiping device 50 in fig 1; paragraphs 57-58), wherein the payment module including a payment input reader to receive payment information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a payment module, as shown in the device of Luo, for facilitating a consumer transaction via the payment module.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) in view of Homer et al. (US 20050057893 A1).
Helot discloses the display and docking apparatus. 
Helot fails to disclose that the docking tray further comprises a rail configured to engage and retain the portable electronic device.
Homer discloses a docking station (12 in fig 1; see paragraph 22) comprising a docking tray (carrier 30 in fig 1), wherein the docking tray comprising a rail (brackets 40 in fig 1) configured to (i.e., functional language) engage and retain a portable electronic device (display 14 in fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the docking tray with a rail, as shown in the device of Homer, in order to align the port of the portable electronic device with the first interface of the docking tray while inserting and firmly secure the portable electronic device on the docking tray.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Helot et al. (US 6556435 B1) in view of Gallouzi et al. (US 20120170212 A1).
Helot discloses the display and docking apparatus.
Helot fails to disclose a rectangular case to receive and at least partially encase the portable electronic device, wherein the case is configured to engage with the docking tray, the case including, four perimeter sides, and an aperture to access the portable electronic device.
Gallouzi discloses a rectangular case (tablet computer case in fig 1; see paragraph 24) to receive and at least partially encase a portable electronic device (tablet computer in fig 1), wherein the case is configured to engage with a docking station (T-shaped tablet computer dock; see paragraph 29; herein, T-Arm may be configured to hold a tablet-sized computer that is enclosed in a case as shown in fig 3c and fig 4c), the case including, four perimeter sides (i.e., top, bottom, left and right sides), and an aperture (i.e., opening in the front side of tablet computer case that allows access to a screen of the tablet computer; see fig 3c) to access the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable electronic device with a case, as shown in the device of Gallouzi, in order to provide protection to the portable electronic device from shock and/or impact.
Claim(s) 16, 18, 22-25, 31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 9961306 B1) in view of Homer et al. (US 20050057893 A1).
Re claim 16: Lev discloses a display and docking apparatus (see apparatus 100 in fig 1) to receive and support a portable electronic device (mobile device 200 in fig 6; column 5, lines 24-31), comprising: 
a docking tray (holding bracket 112 in fig 1; column 5, lines 49-65) to receive the portable electronic device; 
a base (resiliently adjustable arm 114 + base 116 in fig 1) configured to rest on a surface, the base including a plurality of interconnected modules including a foundation module (116) to support the display and docking apparatus and a docking tray support module (114); and 
a first interface (herein, the mobile device communicates with apparatus 100 with a wired protocol over a commercial standard connector, for example: USB, HDMI, mobile devices docking connectors, Apple Lightning connector, Apple External Accessory connector protocols such as MFi, Samsung Galaxi Tab connector; column 7, lines 66-67; column 8, lines 1-4) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Lev fails to disclose a hinge coupled to the docking tray and the base to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of the portable electronic device faces upward.
Homer discloses a docking station comprising a hinge (140B in fig 3) coupled to a docking tray (carrier 30 in fig 3) and a base (base 32 + mounting arm 34 in fig 3) to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of a portable electronic device that is mounted on the docking tray faces upward (see figs 4-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a hinge connection between the docking tray and the docking tray support module of the base in order to allow the docking tray with the portable electronic device mounted thereon to be rotated and placed in a number of additional viewing positions for the user’s convenience.
Re claim 18: Lev in view of Homer discloses the display and docking apparatus, wherein the docking tray support module is pivotable relative to the foundation module (Lev: herein, resiliently adjustable arm 114 is rotatable/adjustable relative to the base 116; also, see column 6, lines 7-11; herein, the term adjustable is intended to mean movable, adapted to be repositioned, in some cases malleable, flexible, lending itself to manual manipulation to change a set state or configuration, rotatable about one, two or three axes).
	Re claim 22: Lev in view of Homer discloses the display and docking apparatus, wherein the base further includes a power module (Lev: battery 190 in fig 8; column 13, lines 3-23) to communicate with the first interface and thereby enable power communication with the portable electronic device.
Re claim 23: Lev in view of Homer discloses the display and docking apparatus, wherein the power module includes a battery (Lev: battery 190 in fig 8) that is in electrical communication with the first interface.
Re claim 24: Lev in view of Homer discloses the display and docking apparatus, wherein the base further includes an indicator module configured to provide a visual signal to a user (Lev: see column 7, lines 29-36; herein, some of the logic operations processor unit 122 may be configured to preform are: local circuitry management, handshake with mobile device 200 over the wired and/or wireless links, a user authentication, data encryption/decryption, virtual SIMs implementation, battery charging control, battery status report (e.g. via an LED indicator), power management, processing of connectivity detection).
Re claim 25: Lev in view of Homer discloses the display and docking apparatus, wherein the base further includes a sound module configured to provide an audio signal to a user (Lev: see column 8, lines 14-19; herein, the holder includes a speaker 130 for amplifying the received audio signal. For example, when the mobile device is paired and connected with the holder, the audio signal from an incoming call is wirelessly transmitted to the holder and automatically broadcast over the speaker).
Re claim 31: Lev discloses a display and docking apparatus (see apparatus 100 in fig 1) to receive and support a portable electronic device (mobile device 200 in fig 6; column 5, lines 24-31), comprising: 
a docking tray (holding bracket 112 in fig 1; column 5, lines 49-65) including an open end (i.e., front end) to receive the portable electronic device and a closed end (i.e., rear end) to limit movement of the portable electronic device; 
a base (resiliently adjustable arm 114 + base 116 in fig 1) configured to rest on a surface, the base including a plurality of interconnected modules including a foundation module (116) to support the display and docking apparatus and a docking tray support module (114) configured to (i.e., functional language) enable pivotal movement of the docking tray relative to the foundation module (see column 6, lines 7-11; herein, the term adjustable is intended to mean movable, adapted to be repositioned, in some cases malleable, flexible, lending itself to manual manipulation to change a set state or configuration, rotatable about one, two or three axes); and 
a first interface (herein, the mobile device communicates with apparatus 100 with a wired protocol over a commercial standard connector, for example: USB, HDMI, mobile devices docking connectors, Apple Lightning connector, Apple External Accessory connector protocols such as MFi, Samsung Galaxi Tab connector; column 7, lines 66-67; column 8, lines 1-4) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Lev fails to disclose a hinge coupled to the docking tray and the base to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of the portable electronic device faces upward.
Homer discloses a docking station comprising a hinge (140B in fig 3) coupled to a docking tray (carrier 30 in fig 3) and a base (base 32 + mounting arm 34 in fig 3) to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of a portable electronic device that is mounted on the docking tray faces upward (see figs 4-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a hinge connection between the docking tray and the docking tray support module of the base in order to allow the docking tray with the portable electronic device mounted thereon to be rotated and placed in a number of additional viewing positions for the user’s convenience.
Re claim 36: Lev in view of Homer discloses the display and docking apparatus, wherein the hinge (Homer: 140B in figs 4-5) enables 100 degree rotation of the docking tray.
Re claim 37: Lev in view of Homer discloses the display and docking apparatus, wherein the hinge (Homer: 140B in figs 4-5) enables 100 degree rotation of the docking tray.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) in view of Walker et al. (US 7227747 B2).
Helot discloses the display and docking apparatus.
Helot fails to disclose that the base further includes a physical security module configured to engage with a security device.
Walker discloses a docking station (400 in figs 3-4) including a physical security module (lock 300 in figs 3-4) configured to engage with a security device (see column 5, lines 15-35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a physical security module, as shown in the device of Walker, in order to secure the display and docking apparatus to a stationary object for preventing theft thereof. Moreover, the physical security module also actuates a mechanism that secures the portable electronic device to the display and docking apparatus in order to prevent theft of the portable electronic device in a docked position.
Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) in view of Luo et al. (US 2019/0005476).
Helot discloses the display and docking apparatus.
Helot fails to disclose that the base further includes a payment module including a payment input reader to receive payment information.
Luo discloses a docking apparatus comprising a payment module (card swiping device 50 in fig 1; paragraphs 57-58), wherein the payment module including a payment input reader to receive payment information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the display and docking apparatus with a payment module, as shown in the device of Luo, for facilitating a consumer transaction via the payment module.
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) modified by KR 20160121116 A (hereinafter, KR’116) and further in view of Homer et al. (US 20050057893 A1).
Helot in view of KR’116 discloses the display and docking apparatus. 
Helot in view of KR’116 fails to disclose that the docking tray further comprises a rail configured to engage and retain the portable electronic device.
Homer discloses a docking station (12 in fig 1; see paragraph 22) comprising a docking tray (carrier 30 in fig 1), wherein the docking tray comprising a rail (brackets 40 in fig 1) configured to (i.e., functional language) engage and retain a portable electronic device (display 14 in fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the docking tray with a rail, as shown in the device of Homer, in order to align the port of the portable electronic device with the first interface of the docking tray while inserting and firmly secure the portable electronic device on the docking tray.
Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) modified by KR 20160121116 A (hereinafter, KR’116) and further in view of Gallouzi et al. (US 20120170212 A1).
Helot in view of KR’116 discloses the display and docking apparatus.
Helot in view of KR’116 fails to disclose a rectangular case to receive and at least partially encase the portable electronic device, wherein the case is configured to engage with the docking tray, the case including, four perimeter sides, and an aperture to access the portable electronic device.
Gallouzi discloses a rectangular case (tablet computer case in fig 1; see paragraph 24) to receive and at least partially encase a portable electronic device (tablet computer in fig 1), wherein the case is configured to engage with a docking station (T-shaped tablet computer dock; see paragraph 29; herein, T-Arm may be configured to hold a tablet-sized computer that is enclosed in a case as shown in fig 3c and fig 4c), the case including, four perimeter sides (i.e., top, bottom, left and right sides), and an aperture (i.e., opening in the front side of tablet computer case that allows access to a screen of the tablet computer; see fig 3c) to access the portable electronic device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the portable electronic device with a case, as shown in the device of Gallouzi, in order to provide protection to the portable electronic device from shock and/or impact.
Claim(s) 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (US 6556435 B1) in view of Feldstein et al. (US 20150043154 A1).
Re claim 32: Helot discloses the display and docking apparatus.
Helot fails to disclose that the docking tray includes: a rectangular body; a closed end extending along at least a majority of a first perimeter side of the docking tray to limit movement of the case and portable electronic device and extending along a first perimeter side of the case, a first rail extending along at least a majority of a second perimeter side of the docking tray and extending along a second perimeter side of the case and configured to engage and retain the case and the portable electronic device, a second rail extending along at least a majority of a third perimeter side of the docking tray, and parallel to the first rail, and extending along a third perimeter side of the case and configured to engage and retain the case and the portable electronic device, and an open end extending along at least a majority of a fourth perimeter side of the docking tray and extending along a fourth perimeter side of the case, the open end to receive the case and the portable electronic device by sliding the case and the portable electronic device into the open end.
Feldstein discloses a docking station (2 in fig 1) including a docking tray (4 in fig 1), wherein the docking tray includes: a rectangular body; a closed end extending along at least a majority of a first perimeter side (see annotated fig 1 below) of the docking tray to limit movement of the case and portable electronic device and extending along a first perimeter side of the case, a first rail (see annotated fig 1 below) extending along at least a majority of a second perimeter side (see annotated fig 1 below) of the docking tray and extending along a second perimeter side of the case and configured to engage and retain the case and the portable electronic device, a second rail (see annotated fig 1 below) extending along at least a majority of a third perimeter side (see annotated fig 1 below) of the docking tray, and parallel to the first rail, and extending along a third perimeter side of the case and configured to engage and retain the case and the portable electronic device, and an open end extending along at least a majority of a fourth perimeter side (see annotated fig 1 below) of the docking tray and extending along a fourth perimeter side of the case, the open end to receive the case and the portable electronic device by sliding the case and the portable electronic device into the open end (see fig 7).

    PNG
    media_image1.png
    892
    1224
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the display and docking apparatus with a docking tray having structure shown in the device of Feldstein in order to provide the docking tray with a self-aligning data connector (i.e., first interface) that assists a user in the alignment and insertion of a mounted data cable connector into a tablet connector (Feldstein: see paragraph 11).
Re claim 33: Helot in view of Feldstein discloses the display and docking apparatus, wherein the first interface (Feldstein: data cable connector 18 in fig 1) is disposed in the closed end of the docking tray and the first interface is configured to (i.e., functional language) extend through a case aperture (Feldstein: see case aperture in fig 6).
Claim(s) 1, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. (US 20050057893 A1) in view of Helot et al. (US 6556435 B1).
Re claim 1: Homer discloses a display and docking apparatus (docking station 12 in fig 1) to receive and support a portable electronic device (display 14 in fig 1), comprising: 
a docking tray (carrier 30 in figs 1, 3) to receive the portable electronic device; 
a base (base 32 + mounting arm 34 in fig 3) configured to rest on a surface, the base including a plurality of interconnected modules including a foundation module (32) to support the display and docking apparatus and a docking tray support module (34); 
a hinge (140B in fig 3) coupled to the docking tray and the base to allow the docking tray to pivot relative to the base to enable rotation of the docking tray to a horizontal position, parallel to the surface so that a display side of the portable electronic device faces upward (see figs 4-5); and
a first interface (connector 42 in fig 1) disposed in the docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device to enable power and data communication with the portable electronic device.
Homer fails to disclose a cable coupled at a first end to the first interface and extending at least through part of the base.
Helot discloses a display and docking apparatus (docking station 30 in fig 2), comprising a docking tray (receiving tray 51 in fig 2) to receive a portable electronic device (mobile computing device 10 in fig 1); a first interface (50 in fig 4) disposed in a docking tray and configured to (i.e., functional language) removably couple with a port of the portable electronic device (port 20 in fig 1); and a cable (41 in fig 4) coupled at a first end to the first interface (50 in fig 4) and extending at least through part of the base (see fig 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to route a cable between the first interface disposed in the docking tray and processing circuitry disposed in the base for transferring data between the docking apparatus and the portable electronic device using a wired connection.
Re claim 35: Homer in view of Helot discloses the display and docking apparatus, wherein the hinge (Homer: 140B in figs 4-5) enables 100 degree rotation of the docking tray.
Response to Arguments
Applicant’s arguments filed on 10/13/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicants argue that there is insufficient motivation for a person of ordinary skill in the art to combine KR' 116 to Saxton and Wylie. The applicants further argue that KR' 116 is silent about any device that supports or docks with a tablet. 
The examiner herein notes that it was never the intention of the examiner to use the reference of KR’116 to teach a docking apparatus that supports or docks with a tablet. The examiner further notes that the reference of KR' 116 provides an electronic device by configuring a main unit of the electronic device and module units having different electrical functions to be attachable to/removable from each other so that a function can be extended or a performance can be improved as needed; hence, the user can keep the modules attached to the main unit that are needed and detach the modules from the main unit that are not needed. The teaching of KR’116 can be combined with the reference of Helot such that the docking station of Helot can be configured similar to the electronic device of KR’116; In other words, the docking station of Helot can be provided with a main unit and other module units performing different functions that can be attached to/removed from the main unit according to the user’s need in order to keep the size of the docking station compact without compromising on the efficiency of the docking station while reducing an economic burden.
The applicants further argue that KR' 116 calls out the shortcomings of the tablet and the benefits of a desktop PC. The examiner herein notes that the applicants are arguing about a subject matter that is not claimed.
Therefore, the arguments remain moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M, TH, F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2841